TONGUE, J.,
specially concurring.
If this were a case of first impression, I would hold that there was no “joint supervision and control” over the “premises,” as required by ORS 656.154 (1) and (2) and that this case is within the “pick up or delivery” provision of ORS 656.154 (3).
These questions, however, have been decided by this court to the contrary in several cases, including Hadeed v. Wil. Hi-Grade Concrete Co., 238 Or 513, 395 P2d 553 (1964).
Under these circumstances, I concur in the result of the decision in this case.